DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/106,747 (“’747 Reissue Application” or “instant application”), having a filing date of 21 August 2018.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,424,280 (“’280 Patent”) titled “ORGANIZING MEDIA ITEMS BASED ON METADATA SIMILARITIES”, which issued on 23 August 2016 with claims 1-27 (“issued claims”).  The application resulting in the ‘280 Patent was filed on 19 December 2013 and assigned U.S. patent application number 14/135,399 (“’399 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘280 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘280 Patent claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application 61/746,852, filed 28 December 2012.

As a reissue application, the instant application is entitled to the priority date of the ’280 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of as early as 19 December 2013, the actual filing date of the ‘280 Application, and potentially as early as 28 December 2012, depending upon whether specific claim features are fully supported by the provisional application.  Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found two instances where Applicants have included lexicographic definitions.  

At col. 2, lines 64-67, Applicants define the term “media items” as “digital images or photos, digital videos, digital audio files, and any other item of audiovisual media that may be represented in computer storage.”  The claimed “media items” will be interpreted consistent with Applicants’ lexicographic definition.

At col. 9, lines 4-30, Applicants define the term “machine-readable medium” as follows:

    PNG
    media_image1.png
    444
    367
    media_image1.png
    Greyscale

The disclosed “machine-readable medium” is understood by the Office as synonymous with the “computer-readable media” of claims 10, 11, 13-18, 23-25, and 27.  The claimed “computer-readable media” will be interpreted consistent with the above-cited disclosure.
See MPEP § 2111.01.IV.



V. Applicants’ Response
Applicants’ response (“Response”), filed 15 April 2021 included Remarks and amendments to the claims.  The amendment is hereby entered.
Applicants have amended claims 19 and 23.  Claims 3, 12, 22, 26, and 28-31 had previously been canceled.  Claims 1, 2, 4-11, 13-21, 23-25, and 27 remain pending in the application.

VI. Response to Arguments
Applicants’ Response included a number of arguments.  They are addressed in turn below.

Rejections under 35 U.S.C. § 103
Applicants argue that in view of the amendment to independent claims 19 and 23, the prior art of record fails to disclose or render obvious all of the features of the amended claims.
withdrawn.

VII. EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam C. Stone on 3 May 2021.

Please amend claim 27 as follows:

27.	(Twice Amended) The one or more non-transitory computer-readable media of claim[ 26] 23, wherein the threshold angular value in orientation is[ or is approximately] 45 degrees.

VIII. Allowable Subject Matter
Claims 1, 2, 4-11, 13-21, 23-25, and 27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claims 1, 10, 19, and 23, the prior art of record fails to disclose or render obvious the claimed method and non-transitory computer-readable medium whereby the determination to compound the current media item group with the previous media item group is based at least on the length of the second period of time, said second period of time being the period of time represented by the previous media item group.

Dependent claims 2, 4-9, 11, 13-18, 20, 21, 24, 25, and 27, depending from independent clams 1, 10, 19, and 23 respectively, likewise contain allowable subject matter.

IX. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '280 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '280 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '280 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
29 April 2021